DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “having a high degree of cross-linking” and “wherein the latex is formulated to be incompatible with the first polyester resin in the core to produce special surface features on the outer surface of the shell.”  These limitations are indefinite for failing to clarify what constitutes a “high degree” of cross-linking and for failing to define what “special surface features” entails.  As such, claim 1 and all claims depending therefrom are deemed indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (US PGP 2017/0131653).
Sun teaches atoner comprising a core including a first polymer binder, styrene-acrylic resin, a polyester resin, a pigment, a wax and shell formed around the core (Abstract).  In embodiments, the styrene-acrylic resin comprises styrene, butyl acrylate, beta-carboxyethyl acrylate, divinyl benzene (crosslinking agent) and dodecanethiol (chain transfer agent; [0062]).  The styrene-acrylic resin is taught to encapsulate a crystalline polyester resin and is therefore understood to incompatible with the crystalline polyester resin ([0061-63]).  After a core particle is formed a borax coupling agent is added to the surface thereof prior to encapsulation of the core particle with a shell ([0066]).  The latex core is further taught to have a glass transition temperature within the range of 20-60 °C (see Claim 7 of Sun).  In Example Toner 1 the content of the styrene-acrylic resin is approximately 17% by weight of total solids of the toner core ([0066]; 9.6 g crystalline polyester + 38.4 g styrene-acrylate resin + 120 g polyester resin + 15.3 g pigment + 42 g wax = 225.3 g total and 38.4 g/ 225.3 g x 100% = 17% styrene-acrylate resin).  This is understood to read on “about 20%” as recited in pending claim 9.  As Sun teaches the same components of the toner of Example Toners 1 and 2 as those claimed by the Applicant it is understood that they will inherently contribute to a surface feature of the core particles that would read on a “special surface feature,” which when given its broadest reasonable interpretation would include any surface feature.  Furthermore, while Sun does not teach amounts of the monomers of the styrene-acrylic resin within the ranges taught by the Applicant in pending claim 1, optimizing the amounts of known components of the resin of Sun would have been well within the purview of one of ordinary skill in the toner arts through routine experimentation.  Sun further teaches that the relative amounts of the polymers represent result effective variables that control the print quality and stability of the toner ([0025]).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant invention to have optimized the relative amounts of the monomers of the styrene-acrylic resin of Sun et al. in order to perfect the print quality and stability of the toner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/22/2022